                                                                                                                                 JS-6
                                                      1   Edwin F. McPherson – State Bar No. 106084
                                                            emcpherson@mcpherson-llp.com
                                                      2   Pierre B. Pine – State Bar No. 211299
                                                            ppine@mcphersone-llp.com
                                                      3   McPHERSON LLP
                                                          1801 Century Park East
                                                      4   24th Floor
                                                          Los Angeles, CA 90067
                                                      5   Tel: (310) 553-8833
                                                          Fax: (310) 553-9233
                                                      6
                                                          Richard K. Hellerman – Pro Hac Vice
                                                      7    rkhellerman@hellermanlaw.com
                                                          THE LAW OFFICE OF RICHARD K. HELLERMAN, P.C.
                                                      8   222 South Riverside Plaza
                                                          Suite 2100
                                                      9   Chicago, IL 60606
                                                          Tel: (312) 775-3646
                                                     10   Fax: (312) 648-1212
                                                     11   Attorneys for Plaintiffs ROOTS ROCK RAGE, LLC a/k/a SLOTH STEADY and
                                                     12    NATHAN RUSSELL
                1801 CENTURY PARK EAST, 24TH FLOOR
                  LOS ANGELES, CALIFORNIA 90067
MCPHERSON LLP




                                                     13

                                                     14                      UNITED STATES DISTRICT COURT
                                                     15               FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                     16

                                                     17   ROOTS ROCK RAGE, LLC, a             )        CASE NO. 2:19-cv-01535-PA-GJSx
                                                          Michigan limited liability company  )
                                                     18   also known as Sloth Steady;         )        DISMISSAL OF ACTION WITH
                                                          NATHAN RUSSELL, an individual       )        PREJUDICE
                                                     19                                       )
                                                     20                      Plaintiffs,      )        Judge: Hon. Percy Anderson
                                                                                              )        Magistrate Judge: Hon. Gail J. Standish
                                                     21               vs.                     )
                                                                                              )
                                                     22   ELECTRIC FOREST, LLC; a             )
                                                     23
                                                          Delaware limited liability company; )
                                                          MADISON HOUSE PRESENTS              )
                                                     24   LLC, a Delaware limited liability   )
                                                          company; INSOMNIAC HOLDINGS )
                                                     25   LLC, a Delaware limited liability   )
                                                          company,                            )
                                                     26                                       )
                                                     27                      Defendants.      )
                                                                                              )
                                                     28

                                                                                                   1
                                                                              [PROPOSED] DISMISSAL OF ACTION WITH PREJUDICE
                                                      1         Pursuant to the parties’ “Stipulation of Dismissal of Action With Prejudice,”
                                                      2
                                                          and good cause appearing therefore, IT IS HEREBY ORDERED that the above-
                                                      3

                                                      4   referenced action be and is hereby dismissed in its entirety, with prejudice. Each

                                                      5   party shall bear his or its own costs and attorneys’ fees.
                                                      6
                                                          IT IS SO ORDERED.
                                                      7
                                                                   September 10, 2019
                                                           Dated: __________________
                                                      8
                                                                                                                Hon. Percy Anderson
                                                      9                                                   UNITED STATES DISTRICT JUDGE
                                                     10

                                                     11

                                                     12
                1801 CENTURY PARK EAST, 24TH FLOOR
                  LOS ANGELES, CALIFORNIA 90067
MCPHERSON LLP




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28

                                                                                                      2
                                                                                 [PROPOSED] DISMISSAL OF ACTION WITH PREJUDICE
